Citation Nr: 1445171	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2005.  He served in Iraq, during the Gulf War Era, and is a recipient of the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a rating in excess of 30 percent for bilateral pes planus is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 2006 rating decision denied the claim of entitlement to service connection for posttraumatic stress disorder (PTSD); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's PTSD, anxiety disorder, and mood disorder are etiologically related to his active service and/or other service-connected disabilities.

4.  At no time during the pendency of the claim has the Veteran's GERD been manifested by symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for psychiatric disability, currently diagnosed as PTSD, anxiety disorder, and mood disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Throughout the period on appeal, the criteria for a rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements, in response to his service connection claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

The Veteran was also provided all required notice relative to his increased rating claim in a letter mailed in March 2010, prior to the initial adjudication of the claim in April 2010.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination to address the severity of his service-connected GERD in March 2010.  The Veteran has not asserted, and the evidence does not show that this disability has increased in severity since the most recent examination.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim for an increased rating; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for PTSD in an August 2006 rating decision.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

The RO originally denied the claim based on its determinations that the Veteran did not have a confirmed diagnosis of PTSD.  The evidence of record at the time of the August 2006 rating decision included the Veteran's service treatment records and a VA examination report.  

In April 2014, the Veteran submitted the report of a private psychiatric evaluation, wherein the psychologist indicated the Veteran's PTSD, anxiety disorder, and mood disorder are causally related to his active service and service-connected disabilities.  This evidence is presumed credible for the purposes of determining whether the claim shall be reopened.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for PTSD.  This follows because the Veteran has submitted sufficient evidence to establish the presence of a diagnosed psychiatric disability that is causally related to his active service.  

IV.  Service Connection for Psychiatric Disability, to include PTSD

A. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2013).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) .



B. Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon his reported stressors during his combat service in Iraq.  He contends that he has psychiatric disorders as a result of those events.  Although those particular events have not been verified, the veteran's DD-214 does indicate he received the combat action ribbon.  The Board finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  

The central question that remains then is whether the Veteran has an acquired psychiatric disorder that is related to in-service stressor(s).   

A psychiatric evaluation and disability benefit questionnaire (DBQ) provided by the Veteran's private psychologist in April 2014 reflects that the psychologist performed a very thorough and comprehensive assessment of the Veteran.  In her report, the Veteran's psychologist reported the Veteran's fear associated with his service in Iraq.  The clinician then indicated the Veteran was assessed to have PTSD, anxiety disorder and a mood disorder.  In her completed DBQ, the clinician indicated the Veteran satisfied all the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV) criteria necessary for a confirmed diagnosis of PTSD.  The clinician noted the Veteran's several service-connected conditions, to include bilateral pes planus, tinnitus, gastroesophageal reflux disease, and bilateral patellofemoral syndrome.  Finally, the clinician concluded the Veteran's PTSD is more likely than not caused by his confirmed Iraq stressors, and his anxiety and mood disorders are more likely than not permanently aggravated by his above noted service-connected disabilities. 

The Veteran also submitted lay statements from his spouse and mother, which describe observable character and personality changes following his return home from Iraq. 

By contrast, the Veteran underwent a VA examination in July 2006.  The examiner determined that no Axis I or II diagnosis was warranted.  In support of this conclusion, the examiner indicated although the Veteran reported nightmares, they do not arouse him from sleep, and he only reported experiencing intrusive thoughts once a month.  The examiner found no symptoms of avoidance, and only occasional hypervigilance that was not incapacitating.  In sum, the examiner indicated the Veteran had adjusted quite well to his reentry to civilian life. 

The Veteran's treating clinician has determined he meets all of the diagnostic criteria for PTSD, anxiety disorder and mood disorder.  The Veteran's treating clinician has also determined these conditions are causally related to his in-service stressors and service-connected disabilities.  The Board has not found the opinion of the July 2006 examiner to be more probative than those of the Veteran's treating clinician.

In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorders.

V.  Increased Rating Claim-GERD

A.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's GERD has been service-connected since June 2005, and in February 2010 he submitted a claim for an increased rating for this condition.  The Veteran is currently assigned a 10 percent disability rating for GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted in the presence of two or more of the following symptoms; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A review of the Veteran's outpatient treatment notes from the Louisville VA Medical Center (VAMC) does not show treatment for this condition during the pendency of this appeal.  Although the Veteran has received treatment at the Louisville VAMC Gastroenterology Clinic, the records indicate this treatment was for acute pancreatitis. 

In support of his claim, the Veteran has submitted a statement from his spouse.  In the course of her statement, the Veteran's spouse noted the Veteran's ongoing gastrointestinal tract issues, and also described his numerous days of vomiting.  

The Veteran was afforded a VA examination in March 2010.  At the time of the March 2010 VA examination, the Veteran reported that he managed his GERD with over-the-counter Tums.  He reported no dysphagia, hematemesis or esophageal dilation, but did confirm vomiting, esophageal distress, heartburn/pyrosis and esophageal regurgitation of partially digested food.  The examiner indicated the Veteran experiences these symptoms several times a week.  There were no signs of anemia on examination.  The examiner found the Veteran's overall general health to be good.

The Board notes that the VA examination report has been assigned the highest probative value, as this report fully articulates all symptoms experienced by the Veteran.  Although the Veteran's spouse commented on some symptomatology experienced by the Veteran, her statement did not articulate all symptoms experienced or the frequency or severity of those symptoms.  The March 2010 VA examination report is therefore assigned the highest probative value, and its conclusions are adopted by the Board.

The evidence suggests that throughout the period of the claim, the Veteran's service-connected GERD has been manifested by regular, although not persistent, regurgitation and heartburn (pyrosis).  There is no indication in the medical evidence or in the lay statements that he has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Therefore, a higher 30 percent rating is not warranted.  Additionally, the evidence does not show the Veteran's condition has been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, the criteria for a 60 percent rating.  

C.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, as well as additional lay statements provided by the Veteran's spouse, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran and his wife full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the criteria for a rating in excess of 10 percent have not been for any portion of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

New and material evidence having been presented, reopening of the claim for service connection for psychiatric disability is granted.

Entitlement to service connection for psychiatric disability, currently diagnosed as PTSD, anxiety disorder and mood disorder, is granted.

Entitlement to a disability rating higher than 10 percent for GERD is denied.




REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his bilateral pes planus in March 2010.  The Board has reviewed the examination report and determined that it does not address all of the evaluation criteria necessary to fully assess this condition.  In addition, the examiner provided an additional diagnosis of bilateral plantar fasciitis, but no assessment as to whether this condition is related to the Veteran's pes planus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as noted above, the Veteran's most recent VA examination was performed in March 2010.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Based on the foregoing, a new examination is warranted.  

In addition, before the examination, the originating agency should undertake appropriate development to obtain any outstanding records pertaining to the claim, to include any ongoing, VA treatment records related to the Veteran's bilateral pes planus disability.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Louisville VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral pes planus disability and any associated disorders.  The paper claims folder and any pertinent evidence in the electronic files that is not contained in the claims folder should be made available to and reviewed by the examiner.  

With respect to each foot disorder present, in addition to the pes planus, the examiner should be requested to comment on any relationship those conditions may have to the service-connected pes planus.  

The RO or the AMC also should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish the manifestations of the pes planus from those of any non-service-connected disorders present. 

A complete rationale should also be provided for all opinions expressed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


